Title: To James Madison from Bird, Savage, and Bird, 24 February 1802 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


24 February 1802, London. Refers to 13 Jan. letter to JM. Commends Jefferson’s message at opening of Congress on tightening financial arrangements but suggests that “the distance of your foreign relations with Europe will require some latitude to contingencies, … which the public service requires should be provided for in a manner more consistent with the dignity of the United States than a dependance on unauthoris’d advances made by Agents in Europe.” Believing JM wishes to avoid the necessity of such unauthorized advances, firm calls his attention to the unsatisfied demands of the proctors employed in prize and appeals cases, the amount of which will have been communicated by Erving.
 

   RC (DNA: RG 59, Letters Received from Bankers). 2 pp.; marked “(Copy).”

